                     Case 1:19-mc-00145-TSC Document 59 Filed 12/05/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                    DistrictDistrict
                                               __________    of Columbia
                                                                     of __________


                 James H. Roane, Jr., et al.                    )
                             Plaintiff                          )
                                v.                              )      Case No. 19-mc-0145
                      William Barr, et al.                      )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Bruce Webster                                                                                                 .


Date:          12/05/2019                                                                  /s/ Evan Miller
                                                                                          Attorney’s signature


                                                                                         Evan Miller 219310
                                                                                      Printed name and bar number
                                                                                        Vinson & Elkins LLP
                                                                                     2200 Pennsylvania Ave NW
                                                                                            Suite 500 W
                                                                                       Washington, DC, 20037
                                                                                                Address

                                                                                        emiller@velaw.com
                                                                                            E-mail address

                                                                                           (202) 639-6605
                                                                                           Telephone number

                                                                                           (202) 879-8811
                                                                                             FAX number
